Citation Nr: 1214125	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-28 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a head injury.

2.  Entitlement to service connection for a head injury.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1982.  He served in the Republic of Vietnam during the Vietnam War era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2008 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that denied the claims on appeal.  

The Veteran also appealed the denials of service connection for disabilities of the right knee, hypertension, vision loss, left wrist, right ankle, and an increased rating for hearing loss.  

In January 2010, the RO granted service connection for hypertension, right ankle, and a right knee disability.  As this rating action results in a full grant of the benefit sought, these issues are not before the Board.

In his January 2010 substantive appeal (VA Form 9), the Veteran limited the issues on appeal to service connection for lumbar strain, right shoulder strain, and a head injury.    

The Veteran was afforded a December 2011 hearing before the undersigned at the RO.  The hearing transcript is associated with the record.

The issues of service connection for a head injury and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 decision, the RO denied the Veteran's claim for service connection for a low back disability and a head injury as the record did not show that the Veteran had chronic residuals. 

2.  Evidence received since the May 2003 RO decision denying service connection for a low back disability and a head injury is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating claims for service connection for residuals of a low back and head injury.

3.  The Veteran has had a continuity of symptomatology of low back pain beginning in service.  


CONCLUSIONS OF LAW

1.  The RO's May 2003 decision that denied the claim for service connection for a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the May 2003 decision is new and material and sufficient to reopen the claim for service connection for a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The RO's May 2003 decision that denied the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

4.  The evidence received since the May 2003 decision is new and material and sufficient to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for the establishment of service connection for a lumbar back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the petition to reopen and a claim for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

I.  Petitions to reopen for new and material evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for a lumbar strain and a head injury were denied in a May 2003 RO decision on the basis that a chronic disability was not shown during or following active service.  The Veteran did not appeal this determination or submit additional evidence within one year of the decision.  Therefore, the decision on the claim became final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran submitted a claim for service connection for a right shoulder disability in April 2007 and filed a claim for service connection for lumbar strain in October 2007.  

The evidence of record at the time of the May 2003 RO decision included service treatment records and private medical records, dated from approximately 1997 to 2000.  

The evidence received since the May 2003 decision includes additional statements by the Veteran detailing the initial service injuries to his low back and head.  He also described having continuing headaches and back pain beginning in service.  He underwent a VA spine examination in November 2009.  

This evidence is new in that it was not previously of record.  It raises a reasonable possibility of substantiating the claims as it raises the possibility that the current back strain and headaches had their onset in service.  As discussed in the Remand section of this decision, the newly received evidence triggers VA's duty to provide an examination for the right shoulder disability.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade.  The claims are therefore reopened.

II.  Service connection for a low back disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including arthritis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Personnel records reflect that the Veteran served as an explosive ordinance disposal specialist and ammunition specialist for many years.  

Service treatment records from August 1971 show that the Veteran complained about back pain.  It started when he was bending over at work.  He described it as located in the L4-5 region and accompanied by fatigue in his lower extremities.  He denied radiating pain.  The examiner assessed low back syndrome.  

In June 1982, service treatment records show that the Veteran complained about an old back injury occurring two years ago.  He had a full range of flexion of the lumbar spine, but complained about right lateral pain.  The examiner assessed low back pain.  

In his April 1982 report of medical history for separation, the Veteran stated that he had recurrent back pain.  He cited an exercise injury in 1979 and noted that it involved his right leg.  

A lumbar spine X-ray taken in October 1997 was significant for mild scattered degenerative spondylosis.  

Private medical records, dated in February 1998, showed that the Veteran complained about having intermittent low back pain following a back injury in 1979.  The following month he began a series of lumbar epidural steroid injections lasting through May 2000 to relieve his low back pain.  

An MRI of the lumbar spine taken in May 2007 confirmed multilevel broad based generalized disc bulging with the following: central annular tears and central stenosis at L2 and L3 and right paracentral disc herniation at L5 and S1.

In October 2007, the Veteran reported that during service he was engaged in significant physical activity.  He recalled his back becoming irritated and stiff, but he was able to cope with rest.  However, around March 1980 he had a significant back injury during a combat proficiency test.  He described his low back and lower extremities as becoming numb upon over exertion.  He stated that ever since this injury he had had low back pain and it was of a progressive nature.  

The Veteran was afforded a VA spine examination in November 2009.  He described low back pain beginning in service.  It radiated to his lower extremities and he occasionally experienced numbness.  

Clinical examination showed a diminished range of motion for the lumbar spine.  The examiner observed guarded movement and noted tenderness of the spine.  However, he did not find any postural abnormality.  The examiner reviewed the recent MRI study.  

The examiner diagnosed multilevel broad based centralized disc bulging with the following: central annular tears and central stenosis at L2 and L3 and right paracentral disc herniation at L5 and S1 with moderate lumbar strain.  He opined that the in-service lumbar strain was less likely related to the current back disability as it occurred approximately 25 years ago.  

At the December 2011 hearing, the Veteran stated that he injured his back during combat readiness testing.  He went to an American hospital in Germany for treatment.  They gave him medication and eventually it improved.  He reported that he received treatment for his back in 1987 or 1989 when he obtained health insurance.  However, the physician who initially treated him had relocated and he was unsure if his records were available.    


Analysis

The record shows that the Veteran complained about back pain and sought medical attention for it during service.  It also includes evidence of a current low back disability.  See November 2009 VA examination report; May 2007 MRI.  The remaining issue is whether there is a nexus to active service. 

The Veteran has reported a continuity of symptomatology of back pain beginning in service.  38 C.F.R. § 3.303(b).  He is competent to report his recollections regarding back pain and his medical treatment history.  Layno.  Service records show him seeking treatment for lumbar strain on two occasions and reporting recurrent back pain at separation.  Notably, he has in the past specifically cited an in-service injury as the etiology of his back pain.  See private medical records, dated in February 1998.  Also, he reports receiving treatment for back pain at a hospital in 1979 and again in 1987.   

The Board does not find anything inherently implausible or incredible about the Veteran's reports of a continuity of symptomatology of back pain beginning in service.  Personnel records suggest that the Veteran would be involved in significant physical activity as part of his regular job duties.  His reports of physical activity resulting in back strain are plausible and consistent with documented complaints in the service treatment records.  The Board considers his reports to be credible.  Thus, they have substantial probative value.  

The November 2009 VA examiner expressed a negative opinion.  However, he did not consider the Veteran's competent and credible reports of continuing back pain beginning in service.  He appears to categorically reject the Veteran's statements based upon a lack of contemporaneous medical treatment.  Buchanan.  Accordingly, the Board considers his rationale to be inadequate and consequently his opinion is not probative.  

There is no other probative medical evidence that conflicts with the Veteran's reports of back pain beginning in service.  The Board considers the Veteran's reports of continuing symptoms of back pain to be probative evidence of a nexus.  Jandreau.; 38 C.F.R. § 3.303(b).

The Board finds that the evidence is in favor of a grant of service connection for a low back disability.  38 C.F.R. § 3.303(b).   


ORDER

New and material evidence having been received; the claim for service connection for a head injury is reopened. 

New and material evidence having been received; the claim for service connection for a low back disability is reopened. 

Service connection for a low back disability is granted.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

Service treatment records show that the Veteran had a head injury when an artillery simulator detonated near the right side of his head.  He complained about persistent pain in his right ear following the injury.  He was not found to have neurologic sequelae.  However, subsequent records indicated that he had hearing loss as a result of the injury.  See service treatment records, dated in June 1968 and reports of medical history, dated in October 1969 and July 1976.  

In his April 1982 report of medical history for separation, the Veteran described having right shoulder pain when sleeping on a small pillow.  

Private medical records, dated in November 2000, show that the Veteran was found to have impingement syndrome of the right shoulder.  At the hearing, the Veteran related his right shoulder pain to an in-service injury where he slipped and fell on his right shoulder.  Following service, he fell on his right elbow and reinjured his right shoulder.  However, he testified that his right shoulder symptoms were present before the post service injury.  His private physician (Dr. R.) advised him that he would be a candidate for surgery due to nerve damage in his right arm.  

Regarding the head injury, the Veteran reported that he has had intermittent headaches following his head injury.  See November 2007 statement; December 2011 hearing testimony.  

A VA examination is necessary to determine the nature of the Veteran's reported right shoulder disorder and head injury residuals, and whether they are etiologically related to service.  McLendon.; Locklear.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  

At the hearing, the Veteran indicated that he has had additional private medical treatment from Dr. R. for his right shoulder disability.  These records are not associated with the claims folder.  VA has a duty to seek records of this treatment.  Id.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment records for right shoulder disability and head injury residuals and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain any identified records of VA treatment. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  A Formal Finding of Unavailability must be made with respect to any unavailable records in Federal custody with notice to the Veteran and his representative.

2.  After any additional medical records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination to determine the presence of a right shoulder disability and its relationship to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right shoulder disability shown since April 2007, is related to the described injury in service or is otherwise related service. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his right shoulder symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

3.  After any additional medical records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination to determine the presence of any residuals from a June 1968 head injury and its relationship to service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether the Veteran has had residuals of a head injury at any time since April 2007, and if so, whether they at least as likely as not (50 percent probability or more) are related to the June 1968 head injury in service or is otherwise related service. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his residual symptoms, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

4.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


